The rule which prefers an attachment of a person's property by his individual creditors over one made by his partnership creditors (Jarvis v. Brooks, 23 N.H. 136, 141) is subject to the limitation that the attachment of the individual creditors must be *Page 433 
made before the property is appropriated to pay the partnership debt. Bowker v. Smith, 48 N.H. 111. Money held on trustee process is "appropriated" within this rule at the time the trustee pays it by order of court to or for the use of the plaintiff in the action in which it is attached. The court had decided that White was entitled to judgment and ordered the trustee to pay the money to a receiver, to hold for the use of either White or Decker, as their right should appear, long before Decker attached it. The money, therefore, had been appropriated to pay White's claim when Decker attached it. Consequently he taken nothing by his attachment.
Case discharged.
All concurred.